Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                                    No. 13-BG-449

                     IN RE DOUGLAS R. ARNTSEN, RESPONDENT.

                         A Suspended Member of the Bar of the
                         District of Columbia Court of Appeals
                             (Bar Registration No. 483328)

                         On Report and Recommendation of the
                          Board on Professional Responsibility
                                   (BDN 13-BD-043)

(Submitted January 23, 2014                          Decided February 27, 2014)

     Before WASHINGTON, Chief Judge, BLACKBURNE-RIGSBY, Associate Judge, and
FARRELL, Senior Judge.


      PER CURIAM: Respondent, Douglas R. Arntsen, was admitted by motion to the

Bar of the District of Columbia Court of Appeals on October 17, 2003, and assigned Bar

Number 483328. On October 2, 2012, respondent pleaded guilty in the Supreme Court

of the State of New York, New York County, to three counts of first-degree grand

larceny, in violation of New York Penal Code § 155.42, and one count of a first-degree

scheme to defraud, in violation of New York Penal Law § 190.65. On October 17, 2012,

respondent was sentenced to four to twelve years imprisonment on each of the three

counts of first-degree grand larceny and one to three years of imprisonment on the

first-degree scheme to defraud count. He was also ordered to pay restitution in the

amount of $10,781,185.
                                           2


      Bar Counsel filed certified copies of respondent‘s convictions with this court on

May 1, 2013,1 and we suspended respondent on May 31, 2013, pursuant to D.C. Bar R.

XI, § 10 (c). We also directed the Board on Professional Responsibility (the ―Board‖) to

institute a formal proceeding to determine the nature of respondent‘s offenses and

whether they involve moral turpitude within the meaning of D.C. Code § 11–2503 (a)

(2001). The Board has filed a report finding that respondent‘s convictions involve moral

turpitude per se and recommending disbarment pursuant to D.C. Code § 11–2503 (a)

(disbarment upon conviction of crime involving moral turpitude).          The Board‘s

recommendation is unopposed.



      ―Disbarment for conviction of an offense reached by § 11–2503 (a)—i.e.,

involving moral turpitude—is mandatory.‖ In re Zodrow, 43 A.3d 943, 944 (D.C. 2012)

(quoting In re Patterson, 833 A.2d 493, 493 (D.C. 2003)). ―[I]f an offense ‗manifestly

involve[s] moral turpitude by virtue of [its] underlying elements,‘ disbarment is

mandatory without inquiry into the specific conduct that led to the conviction.‖ Id. at

944 (quoting In re Colson, 412 A.2d 1160, 1164 (D.C. 1979) (en banc)). We have

previously held that the crimes of grand larceny in the second- and third-degree under

New York law constitute crimes of moral turpitude per se. See, e.g., In re Saad, 41 A.3d
716 (D.C. 2012) (per curiam) (third-degree grand larceny in violation of New York Penal


      1
         Respondent did not report his guilty plea or the criminal judgment to the
Court and the Board as required by D.C. Bar. R. XI, § 10(a). Bar counsel learned
of the conviction from a newspaper article.
                                           3


Law § 155.35); In re McCoole, 791 A.2d 910 (D.C. 2002) (per curiam) (second-degree

larceny in violation of New York Penal Law § 155.40(1)). As a crime involving theft,

first-degree grand larceny in violation of New York Penal Law § 155.42 is also a crime

of moral turpitude per se. Because respondent has pleaded guilty to crimes that involve

moral turpitude per se, we need not reach the question of whether his conviction for a

first-degree scheme to defraud inherently involves moral turpitude.         Therefore,

respondent‘s disbarment is mandatory under D.C. Code § 11–2503 (a).



      Accordingly, we order that respondent Douglas R. Arntsen be disbarred from the

practice of law in the District of Columbia, effective immediately. For the purposes of

reinstatement, the period of disbarment shall not be deemed to commence until

respondent files an affidavit that conforms to the requirements of D.C. Bar R. XI, § 14

(g). See In re Slosberg, 650 A.2d 1329, 1331 (D.C. 1994).



                                                     So ordered.